DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 03/30/2021. Claim 6 has been amended. Claims 11-20 have been cancelled. Claims 21-26 are new. Claims 1-10 and 21-26 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 24, and 25 do not appear to recite any limitations not already recited in a different manner throughout the claims, therefore, it is unclear what is attempting to be further claimed. The definition of a blind hole is a hole that does not go all the way through, therefore, further reciting different diameters of the same hole to be the same seems redundant and is somewhat confusing. Appropriate correction / clarification is required. 
It is unclear what is attempting to be claimed claim 26. It is unclear where exactly thee magnets are intended to be located with regard to the holes (presumably aligned vertically?), or, why this alignment matters and if there is some function intended here. Appropriate correction / clarification is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso (US Patent No. 3,375,604) in view of Hildebrandt et al. (US Patent No. 1,572,141).
In Reference to Claim 1-3 and 7-10
 	Alonso teaches (Claim 1) An activity box, comprising: two pairs of wheels (items 116, fig’s 6-8) having blind holes (items 120, fig’s 6-8), the wheels comprising a first magnetically attractable component (item 122, fig’s 7 and 8); two axles having two ends releasably insertable into the blind holes (items 106, fig’s 6-8), the axles comprising a second magnetically attractable component secured at each end of each axle (items 112, fig’s 7 and 8); and a box defining a space having a defined volume sufficiently large to fit the axles (item 102, fig. 6, also note that the space can fit the axles even though they are not located there, this is merely functional language), the axles having a length spanning a width of the box (fig’s 6-8), [], wherein the two pairs of wheels are rotatably attached to the box by magnetically coupling the first magnetically 
 	(Claim 2) wherein a side of the box defines an orifice (fig. 6, orifice through which string is shown inserted, unlabeled); 
	(Claim 3) further comprising a string configured to be threaded through and secured to the orifice (shown in fig. 6, unlabeled);
(Claim 7) wherein the first magnetically attractable component is embedded within the wheels at a base of each blind hole (item 122 embedded at base of item 120);
(Claim 8) wherein the [second] magnetically attractable component is a magnet (item 112, fig’s 6-8 and column 3 lines 40-41);
(Claim 9) wherein the [first] magnetically attractable component is an overmolded insert (item 122, fig’s 6-8 and column 3 lines 47-48, also note that “overmolded” is merely an injection molding process that does not add structure to the device, see MPEP 2113);
(Claim 10) wherein the overmolded insert is an overmolded steel insert (item 122, fig’s 6-8 and column 3 lines 47-48);
(Claim 21) wherein the base of each blind hole has a diameter that is equivalent to a diameter of the blind hole (base of item 120 is equivalent to the diameter of item 120);
(Claim 22) wherein the first magnetically attractable component has a surface area that is at least as large as an area of the base (item 122 is the same size as the base 120, fig. 7).
	Alonso fails to teach the feature of the axles mounted through the box of claim 1 and the location of the magnet and steel insert of claims 8-10.
	Hildebrandt teaches (Claim 1) the box having [a] pair[] of through holes on two opposing sides of the box to accommodate the axle[] (items 9 and 10, fig’s 1-3), such that the axles are 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container device of Alonso with the feature of the axles mounted through the box as taught by the container device of Hildebrandt for the purpose of allowing the device to be more easily self-contained and assembled / disassembled as taught by Hildebrandt (page 1 lines 9-31), making the device more versatile, more useful, and more attractive to the users. 
	Further, it would have been obvious to one having ordinary skill in the art to have provided the magnet on the wheel and the steel on the axle instead of vice versa as shown in Alonso simply as a matter of engineering design choice, since it has been held that mere reversal of parts and rearrangement of parts are obvious modifications where the operation of the device is the same. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device would operate the same as a magnetic connection regardless of where the magnet and steel mating component are located, mere reversal of the location of these parts is an obvious matter of engineering design choice and not a patentable advance. 
	Similarly, merely arranging the axles so they are through the box instead of mounted to the bottom of the box would not result in any operational difference, therefore, this minor rearrangement of parts is also not a patentable distinction. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso in view of Hildebrandt et al. and further in view of Hawkins (US Patent No. 2,825,178).
In Reference to Claims 4-5
The modified device of Alonso teaches all of claims 1 and 2 as discussed above.
Alonso fails to teach the features of claims 4 and 5. 
(Claim 4) further comprising a toggle string (item 9, fig’s 3-5) comprising a dowel (item 11, fig’s 3-5), wherein the toggle string is configured to be threaded through [an] orifice (item 7, fig’s 3-5);
(Claim 5) wherein the dowel has a length greater than the diameter of the orifice (fig’s 3-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the pull string device of Alonso with the feature of a dowel attached to the end of the string as taught by the pull string device of Hawkins for the purpose of providing a more secure means for clamping the string to the device as taught by Hawkins (column 2 lines 25-36), making the device more reliable, and more attractive to the users. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Alonso in view of Hildebrandt et al., Hawkins, and further in view of Gates (US Patent No. 741,903).
In Reference to Claim 6
The modified device of Alonso teaches all of claims 1, 2, 4, and 5 as discussed above. 
Alonso fails to teach the feature of claim 6. 
Gates teaches (Claim 6) wherein a side of [a] box defines a slot (item 12, fig. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy container device of Alonso with the . 

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso in view of Hildebrandt et al., Gates, and further in view of Landry (US PGPub. No. 2016/0214768 A1).
In Reference to Claims 23-26
 	Alonso teaches (Claim 23) An activity box, comprising: two pairs of wheels (items 116, fig’s 6-8) having blind holes (items 120, fig’s 6-8), the wheels comprising a first magnetically attractable component (item 120, fig’s 6-8); two axles having two ends releasably insertable into the blind holes (items 106, fig’s 6-8), the axles comprising a second magnetically attractable component secured at each end of each axle (items 112, fig’s 7 and 8); and a box defining a space having a defined volume sufficiently large to fit the axles (item 102, fig. 6, also note that the space can fit the axles even though they are not located there, this is merely functional language), the axles having a length spanning a width of the box (fig’s 6-8), [], [], wherein the two pairs of wheels are rotatably attached to the box by magnetically coupling the first magnetically attractable component to the second magnetically attractable component, such that the activity box is configured to be used as a cart that can be rolled over a surface (column 3 lines 30-50), [], and wherein the first magnetically attractable component is embedded within the wheels at a base of each blind hole (item 122 embedded at base of item 120), the base having a first diameter that is equivalent to a second diameter of the blind hole, the second diameter 
(Claim 24) wherein each blind hole defines a depth extending from the first diameter to the second diameter (depth of item 120, fig. 7);
	(Claim 25) wherein the depth does not extend through a second surface of the wheels (item 120 does not extend through wheels 116, fig. 7, note item 118 is a separate component).
	Alonso fails to teach the through holes, slots, and magnetic components in an edge of the box of claim 23 and the feature of claim 26. 
Hildebrandt teaches (Claim 23) the box having [a] pair[] of through holes on two opposing sides of the box to accommodate the axle[] (items 9 and 10, fig’s 1-3), such that the axles are threaded through the through holes (fig’s 1-3, note multiple axles / a pair of axles already taught in Alonso).
Gates teaches (Claim 23) the box defining a first slot [] on [a] side (item 12, fig. 3).
Landry (Claim 23) teaches wherein the box comprises one or more third magnetically attractable components embedded within a top edge of the first two opposing sides of the box (items 48, fig’s 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container device of Alonso with the feature of the axles mounted through the box as taught by the container device of Hildebrandt for the purpose of allowing the device to be more easily self-contained and assembled / disassembled as taught by Hildebrandt (page 1 lines 9-31), making the device more versatile, more useful, and more attractive to the users. 

	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container device of Alonso with the feature of magnetic components in the edges of the box for the purpose of allowing a secure top to be connected to the container for holding in components when the container is tipped as taught by Landry (paragraph 0002), making the device more useful, more reliable, and more attractive to the users. 
	Further, regarding claim 26, it would have been obvious to one having ordinary skill in the art to have provided the magnets aligned with the holes simply as a matter of engineering design choice, since it has been held that mere reversal of parts and rearrangement of parts are obvious modifications where the operation of the device is the same. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since these elements would operate the same as a magnetic top connection regardless of where they are located, the particular location or alignment of these parts is an obvious matter of engineering design choice and not a patentable advance. 
	Similarly, merely arranging the axles so they are through the box instead of mounted to the bottom of the box would not result in any operational difference, therefore, this minor rearrangement of parts is also not a patentable distinction. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since Gates teaches providing a slot in a box for better gripping, merely duplicating this slot and making two slots, four slots, or any number of slots is an obvious matter of design choice and not a patentable distinction. 

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Applicant’s argument regarding Hildebrandt not teaching a blind hole is moot in view of the new / modified application of the Alonso reference. Only item 120 of Alonso is now used to read on the “blind hole.” Since item 120 bottoms out into item 116 it is a blind hole. Also note item 118 is a separate hole that is no longer used in the interpretation above. See action above for further details. 
Further note that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Applicant appears to further argue that item 122 within item 120 is somehow different from “[a] first 
Applicant’s argument that the references fail to teach the feature of “the second magnetically attractable component is an overmolded insert” of claim 9 is not persuasive. Again, the broadest reasonable interpretation of the claim language has been used. Item 122 of Alonzo is an insert, and it could have been “overmolded” onto / into item 118 of tire 116. This term is a process, and the reference need not teach the process in an apparatus claim, only the final structure.
Applicant also argues that this term requires a layer of material coating the insert. This argument is unclear, since the term used is “overmolded insert,” broadly interpreted, reads as a single element, and applicant is arguing that there is somehow a material layer and an insert layer. If applicant is intending to claim multiple layers to the insert, this should be clearly claimed. Applicant appears to be reading limitations into the claims that do not currently exist.
Applicant further argues that the steel disk 122 is not part of axles 106, and thus the claims are not met. This is an incorrect interpretation of the rejection. This issue was addressed using reversal of parts case law. Since applicant claims one magnetically attractable element (steel or insert) and one magnet the examiner points out that these elements are both in Alonzo, simply reversed. In Alonzo the magnet is item 112 on the axle and the steel / insert is item 122 in the wheel. Applicant claims the magnet in the wheel and the steel / insert on the axle instead. While this is not shown in Alonzo, merely reversing which element is steel and which is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711